953 F.2d 1392
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Solomon Olugbenga Ajibola KALEJAIYE, Defendant-Appellant.
No. 90-5199.
United States Court of Appeals, Tenth Circuit.
Jan. 27, 1992.

Before LOGAN, SEYMOUR and JOHN P. MOORE, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Defendant Solomon Kalejaiye appeals from his conviction for mail fraud.   He raises the following two contentions:


3
(1) the trial court erred in overruling Mr. Kalejaiye's motion for mistrial based on the government's failing to inform him of immunity allegedly granted to certain government witnesses;  and


4
(2) the trial court erred in failing to grant his motion for judgment of acquittal.


5
We have read the entire record, and we are persuaded the district court correctly found that immunity was not granted to the two witnesses Mr. Kalejaiye has specified as allegedly receiving immunity.   We are also convinced there is ample evidence of Mr. Kalejaiye's use of the names Victor Adams, Thomas Florence, David Joseph, and Eric Johnson in his scheme to defraud several insurance companies.   Finally, there is sufficient evidence of the use of the mails in the course of the various fraudulent insurance claims.   See United States v. Kelley, 929 F.2d 582, 585 (10th Cir.1991).


6
Accordingly, the judgment of the district court is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3